OSBORNE, Justice
(dissenting).
This court for a great number of years has experienced considerable difficulty in its effort to determine just what property rights a landowner is entitled to be compensated for when his property is condemned for public use. The main battle has been raged primarily over the landowners’ rights to compensation for loss of access. Upon this point I have previously expressed my views and reasons therefor. See Commonwealth, Department of Highways v. Hess, Ky., 420 S.W.2d 660, p. 663. They were restated when the problem was again faced by this court in Commonwealth, Department of Highways v. Carlisle, Ky., 442 S.W.2d 294. Justice Reed recognized the deplorable condition of the opinions of this court in his dissent in Commonwealth, Department of Highways v. Duiguid, Ky., 469 S.W.2d 707. Since *294the publication of the foregoing opinions, there has appeared in the Kentucky Law Journal an excellent article dealing with the general subject. See 60 KLJ 727, Loss of Access — A right to be Compensated. I will not review in detail the serpentine path of this court upon the subject as the case presently before us is not a loss of access case nor is it strictly one of compensation for the destruction of aesthetic value, as is intimated by the majority opinion.
James and William Williams are the owners of a subdivision on Barkley Lake. This property was subdivided back in 1965. There were seventy-four lots, fourteen of which fronted directly on the lake. This is unique property in that it is suited for resort-type homes or lodges located in beautiful surroundings covered in forest and fronting on a large lake. It is reasonably accessible to the main highway system and to electricity and is sufficiently secluded so that those who live there can have a feeling of isolation. Its main value is derived as the result of all of the foregoing features.
Adjacent to the Williams’ subdivision the Kentucky Department of Highways, in conjunction with the federal government, now proposes to construct a portion of Interstate Highway 24. In order to do so, they wish to condemn and take approximately one-third acre of the subdivision over which they will construct a rough, raw, earth fill leading to a bridge across the Eddy Creek embayment. This will destroy the isolation features of the property and convert it into a tract of land near a highway just as millions of others across this nation. The highway will practically destroy the market value of the subdivision. The question now before this court plainly and simply stated is: Is this the taking of a citizen’s property to be applied to public use for which he is entitled to just compensation?
Article I, Section 13 of the Kentucky Constitution provides:
No person shall, for the same offense, be twice put in jeopardy of his life or limb, nor shall any man’s property be taken or applied to public use without the consent of his representatives, and without just compensation being previously made to him.”
Without further legal explanation and without sophisticated rationalization, I am of the opinion that the state has taken the Williams’ property and it should pay just compensation. The case has been tried before a jury as prescribed by our rules of procedure. The verdict is well within the range of the testimony. In my opinion the judgment should be affirmed.
REED, J., joins in this dissent.